NONPRECEDENTIAL DISPOSITION
                      To be cited only in accordance with Fed. R. App. R. 32.1




              United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604

                                   Submitted April 10, 2008
                                    Decided April 21, 2008

                                            Before

                             RICHARD A. POSNER, Circuit Judge

                             DIANE P. WOOD, Circuit Judge

                             ANN CLAIRE WILLIAMS, Circuit Judge

No. 07-3642
                                                     Appeal from the United States District
UNITED STATES OF AMERICA,                            Court for the Northern District of Illinois,
                 Plaintiff-Appellee,                 Eastern Division.

       v.                                            No. 02 CR 431

DARREN WILDER,                                       Rebecca R. Pallmeyer,
              Defendant-Appellant.                   Judge.



                                          ORDER

       Darren Wilder pled guilty to being a felon in possession of a firearm in violation of 18
U.S.C. §§ 922(g)(1) and 924(e)(1). The district court concluded that Wilder was an Armed
Career Criminal under 18 U.S.C. § 924(e) and imposed a sentence of 192 months’
imprisonment, five years of supervised release, a $100 special assessment, and a $3,000 fine.
Wilder appealed, and we vacated the district court’s judgment and remanded for resentencing
consistent with our decision and the Supreme Court’s decision in United States v. Booker, 543
U.S. 220 (2005). See United States v. Wilder, 125 Fed. Appx. 140 (7th Cir. 2005) (unpublished).
No. 07-3642                                                                               Page 2


       On October 3, 2007, the district court resentenced Wilder. The district court again
imposed 192 months’ imprisonment, five years of supervised release, and a $100 special
assessment. This time, it imposed a fine of only $500. Wilder now appeals his sentence for the
second time.

        Wilder raises only one argument in this appeal. He maintains that the Armed Career
Criminal Act is unconstitutional because the prior convictions used to qualify him as an Armed
Career Criminal were not alleged in the indictment and proven to a jury beyond a reasonable
doubt. Wilder recognizes that we have rejected this argument on multiple occasions; he states
that he brings it now only to preserve it for possible Supreme Court review. The Supreme Court
has held that prior convictions used to enhance a defendant’s sentence are not elements of a
crime that must be pled in an indictment and proven to a jury beyond a reasonable doubt.
Almendarez-Torres v. United States, 523 U.S. 224, 239-47 (1998). We have repeatedly stated
that we will follow Almendarez-Torres until the Supreme Court directs otherwise. See, e.g.,
United States v. Johnson, 495 F.3d 536, 543 (7th Cir.), cert. denied 128 S. Ct. 725 (2007); United
States v. Peters, 462 F.3d 716, 718 (7th Cir. 2006); United States v. Browning, 436 F.3d 780, 782
(7th Cir. 2006). We do the same here.

       As a result, the judgment of the district court is AFFIRMED.